DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 9-14, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the membrane is “sheet-type”. It is unclear what structure is required for a membrane to be a “sheet-type” membrane. The specification was considered and describes a “thin film or sheet-type membrane” as having “two opposed sides and a thickness between the two sides. Between the two opposed surfaces, along the thickness of the membrane, are cellular, three-dimensional, void microstructures in the form of enclosed cells, i.e., "open cells," to allow for fluid to pass through the thickness of the membrane.” There does not appear to be any other structure required of a “sheet-type” membrane other than this structure. Therefore, for interpretation purposes, it is interpreted that the “sheet-type” membrane is simply any membrane with two opposing sides and a thickness between the sides, the thickness including pores.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 7, 9-14, and 26 rejected under 35 U.S.C. 103 as being unpatentable over Herczeg (US Pub. No. 2004/0050791) and further in view of Mitsuoka (EP 2832781).
Claims 1, 4, 13, 14, and 26: Herczeg teaches a porous asymmetric polymer membrane (abstract) wherein the pores on a first side of the membrane are smaller than those on a second side [0008, 0078]. The pores on the first side have a limiting mean pore size of about 0.02 or more [0065]. The membrane is made of polyethylene [0050]. Herczeg teaches that the polymers can have any suitable average molecular weight. The hollow fiber membrane structure is a “sheet-type” as there are two surfaces, the lumen side and the shell side, with a thickness between them, the thickness comprising pores.
Herczeg does not teach that the molecular weight is greater than 50,000 grams per mole.
Mitsuoka teaches a microporous membrane made of solely polyethylene wherein the polyethylene has an average molecular weight of 5x10^5 to 5x10^6 [0030]. This range overlaps with the range of 50,000 grams per mole to 1,000,000 grams per mole as claimed. The polyethylene includes high-density polyethylene [0034](See Example 10 wherein the HDPE is at 98% by weight of polyethylene). Mitsuoka teaches that the molecular weight of polyethylene in this range reduces likelihood of membrane rupture during stretching and is easy to form [0031].
One of ordinary skill in the art at the time of the invention would have found it obvious to use HDPE and/or a polyethylene having a molecular weight in the claimed range because Mitsuoka teaches that HDPE, which has a molecular weight in this range, and specifically the overlapping range of 5x10^5 to 5x10^6 grams per mole is successful for use as a microporous membrane material because it is less likely to rupture and is easy to form. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
Claims 3 and 6: the prior art teaches the same structure as claimed. The behavior of mineral oil on the material is directly dependent on the material itself and the material’s properties. The bubble point of the material under certain conditions is a property of the material. Given that the material of the prior art is the same as claimed, the material disclosed by Ishizuka et al. will behave the same as claimed under the same conditions. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 7: Herczeg teaches that the pore size is about 0.02 or more [0065]. The Examiner understands “about 0.02” to include 0.01. Additionally, the pore size is a result effective variable. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim 9 is related to a property of the material. This property is inherent to the material. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Claim 10: Herczeg does not teach the porosity of the membrane.
	Mitsuoka teaches that the porosity of their membrane is 15-85% [0022]. The porosity of a membrane is a result effective variable that is directly related to the permeability and strength of the membrane [0113]. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
	Claim 11: Herczeg teaches that the membrane thickness is from 100 to about 600 microns [0068]. This range overlaps with the claimed range.
	Claim 12: Herczeg teaches that the membrane is made by melt-casting [0040-0048].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Herczeg (US Pub. No. 2004/0050791) and Mitsuoka (EP 2832781) in view of Koros et al. (US Pub. No. 2003/0140789).
Claim 27: Herczeg and Mitsuoka do not teach that the hollow fiber membrane is in a pleated form.
Koros et al. teach that a pleated membrane shape is an obvious alternative to the hollow fiber membrane shape [0021]. It is well-known that pleating membranes increases the surface area available for contact and separation. 
One of ordinary skill in the art at the time of the invention would have found it obvious that pleating Herczeg and Mitsuoka’s membrane was well within the ordinary skill of one in the art and would have been done so to increase the available surface area. One of ordinary skill in the art would have also appreciated that a pleated structure is an obvious alternative to a hollow fiber structure.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Herczeg does not teach a “sheet-type” membrane. This language is indefinite as is made clear in the 112, 2nd paragraph rejection above. There is no definitive structure associated with “sheet-type” and, as can best be determined from the disclosure, Herczeg’s hollow fiber membrane meets the “sheet-type” description.
This argument is not persuasive.
There does not appear to be any other substantive arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778